 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   BRENDA FOUQUETTE,                                   Case No. 1:19-cv-01399-NONE-SAB

10                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                         SUPPLEMENT MOTION TO AMEND
11          v.                                           COMPLAINT

12   CITY OF FRESNO, et al.,                             FIVE DAY DEADLINE

13                  Defendants.

14

15          Brenda Fouquette (“Plaintiff”) filed this action pursuant to Title II of the Americans with

16 Disabilities Act of 1990 (“ADA”) on October 4, 2019. On February 14, 2020, Plaintiff filed a

17 motion for leave to file an amended complaint. (ECF No. 14.) Plaintiff’s motion states that the

18 amended complaint is attached as Exhibit A. However, upon review, the motion filed only

19 includes the notice of motion and motion to amend the complaint and a points and authorities in
20 support of the motion to amend the complaint. There is no Exhibit A.

21          Accordingly, IT IS HEREBY ORDERED that within five days of the date of entry of this

22 order, Plaintiff shall supplement her motion to include the amended complaint sought to be filed.

23
     IT IS SO ORDERED.
24

25 Dated:     March 13, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
